 In the Matter of FORD MOTOR COMPANY, WILLOW RUN BOMBER PLANTandUNITED PLANT PROTECTION & FIREMEN'S UNION OF AMERICACase No. R-4945.--Decided March 22,1943Jurisdiction:aircraft manufacturing industry.Investigation and Certification of Representatives:existence of question ; failureto answer union's request for recognition ; election necessary.Unit Appropriate for Collective Bargaining:plant protection employees andfiremen of an aircraft manufacturer combined in 'a single unit althoughonly the plant-protection employees were civilian auxiliaries to the militarypolice,when their functions were sufficiently similar.Mr. Frederick P. Mett,for the Board.Mr. I. A. CapizziandMr. Clarence Donovan,of Detroit,Mich.,'for the Company.Mr. James R. Breakey, Jr.,ofYpsilanti,Mich., for the PlantProtection Union.Mr. Frank N. MacLean,ofDetroit,Mich., for the ProtectiveWorkers.Miss Melvern R. Krelow,of counsel to the Board.DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition duly filed by United Plant Protection &Firemen'sUnion of America, herein called the Plant Protection Union, alleging.that a question affecting commerce had arisen concerning the repre-sentation of employees of Willow Run Bomber Plant of Ford MotorCompany, Dearborn, Michigan, herein called the Company, theNaional Labor Relations Board provided for an appropriate hearingupon due notice before Horace A. Ruckel, Trial Examiner. Saidhearing was held at Detroit, Michigan, on February,24 and 25, 1943.The Board, the Company, the Plant Protection Union, and UnitedProtectiveWorkers of America, Local No. 5, herein called the Pro-tectiveWorkers, appeared, participated, and were afforded full oppor-tunity to be heard, to examine and cross-examine witnesses, and to48 N. L. R. B., No. 51.413I 414DECISIONS OF NATIONAL LABOR RELATIONS BOARDintroduce evidence bearing upon the issues.'At the beginning ofthe hearing the Company filed a written motion to dismiss the petitionon the grounds that (1) the subject matter is not within the jurisdic-tion of the Board, (2) the Plant Protection Union is not a representa-tive-of employees within the .meaning of the Act, (3) the allegedunit is inappropriate, and (4) -the persons sought to be included inthe unit are persons acting in the interests of the Company and arenot employees within the meaning of the Act.The Trial Examinerreserved ruling.For reasons hereinafter stated, the Company'smotion is hereby denied.The Trial Examiner's rulings made atthe hearing are free from prejudicial- error and are hereby affirmed.Upon, the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE COMPANYFord Motor Company is a Delaware corporation having its prin-cipal executive offices at Dearborn, Michigan.Until February 1942itwas principally engaged in the manufacture, assembly,_sale, anddistribution bf automobiles and automobile' trucks and various typesof automobile parts and accessories.The Company owns, operates,and maintains assembly plants in many States throughout the coun-.try.Since February 1942, the Company has been and is now engagedat all of its plants in Detroit, Highland Park, and Dearborn, Michi-gan, and at its new plant, known as the Willow Run Bomber plantsituated near the city of Ypsilanti, Michigan, which is the plantinvolved in this proceeding, principally in the manufacture and/or.assembly of ordnance and other materials for the armed services ofthe United States.The greater portion of materials used in themanufacturing or assembly operation conducted 'in the Willow RunBomber plant are shipped to the plant from points outside the State'OfMichigan, and the greater portion of the finished products areshipped from-the plant to points outside the State of Michigan.The company concedes that it is engaged in commerce within themeaning of the National Labor Relations Act.1During the hearing,the Protective workers moved for an adjournment,on the groundthat it had not been served with notice of hearing.The hearing was recessed from Feb-ruary 24 to February 25.The Board,through its Regional Office,served notice of hearingupon United Protective Workers of America, Local No. 1, but not on Local No. 5 of thatorganization.Counsel for the Board stated at the hearing that the Regional Office hadno knowledge of the existence of Local No 5Counsel for the Piotective workers admittedhaving knowledge of pendency of hearing 2 days prior thereto. FORDMOTOR COMPANY415II.THE ORGANIZATIONS INVOLVEDUnited Plant Protection & Firemen's Union of America and UnitedProtectiveWorkers of America, Local No. 5,1 are unaffiliated laborOrganizations, admitting to membership employees, of the Company.III.THE QUESTIONCONCERNINGREPRESENTATIONOn December 28, 1942, the Plant Protection Union sent a letter tothe Company stating that it represented 80 percent 'of its plant-protection employees and firemen and that it desired a conference todiscuss wages and working conditions.The Company made no replyto the request.A statement of the Regional Director, introduced into evidence atthe hearing, indicates that the Plant Protection Union represents,asubstantial number of the employees'' in the unit hereinafter found tobe appropriate.'We find that a- question affecting commerce has arisen concerningthe representation of employees of the Company within the meaningof Section 9 (c) and Section 2 (6) and (7) of the Act.IV. THE APPROPRIATE UNITThe Plant Protection Union contends that all plant-protection em-ployees and firemen, exclusive of the superintendent, foremen, assistant.foremen, and all,hourly rated employees constitute an appropriateunit.The Protective Workers took no position with regard to theunit.The Company contends that the unit sought by the Plant Pro-zThe Company introduced in evidence a contract with United Automobile,Aiicratt andAgricultural Implement Workers of America, affiliated with the Congress of IndustrialOrganizations,herein called the UAW-CIO, covering production and maintenance em-ployees, excluding,snter alia,plant-protection employees,in which the UAW-CIO in effectagreed not to organize the plant-protection employees.The Company contends that theProtectiveWorkersisa "sham" organization created by the UAW-CIO to circumventthe contract.Although afforded opportunity to do so, the Company adduced no eNidencein support of this contention and we, -therefore, find it to be without merit.3 For reasons stated in Section IV,infra.we find no merit in the contention that plant-protectionemployeesare not employees within the meaning of the Act.4The Regional Director reported that the Plant Piotection Union submitted 554 cards,as well as a ledger containing a iecord of dues paymentsOf the 554 cards presented,501 bore the names of employees appearing on the Company's pay roll as of February 18,1943Of the 501 cards, 394 bole apparently genuine signatures ; 375 being dated betweenDecember 2, 1942, and February 1, 1943; 19 being undatedOf the 501 cards, 107 borehandprinted signatures, 105 being dated between December 6, 1943, and January 28, 1943;2 being undated.All of said 107 cards bore names appearing in the ledger,and oppositesuch names these appeared entries indicating current payment of dues.The Company'spay roll as of February 18, 1943, contained the names of 655 employees in the unit.As heretofoie stated, upon motion of the Protective Workers the hearing was adjournedfrom February 24 to February 25, 1943Upon resumption of hearing, counsel for theProtectiveWorkers stated that he did not desiWto adduce any testimony and had nothad time to produce any membership cards.At the close of the hearing,an exhibit numberwas reserved for any membeiship cards filed with the Regional Office before the close ofbusiness,February 25, 1943.However, no cards were filed.-- 416DECISIONSOF NATIONAL LABOR RELATIONS BOARDtection Union is not appropriate for the reasons set forth 'in its motionto dismiss, and indicated that in the event the Board overruled itsmotion, plant-protection employees and firemen should not be includedwithin the same unit.The chief duties of the plant-protection employees are to guard theCompany's property, to check employees in and out of the plant, andto enforce its rules.The duties of the firemen are to protect the prop-erty of the Company against fire and to enforce safety provisions.The two groups act in concert where the nature of the emergencydemands. - Both are uniformed, although only the plant-protectionemployees are civilian auxiliaries to the military police.Each hasa, separate chief who is, however, responsible directly to the head ofthe plant-protection department.While the two groups are carriedon separate pay rolls, their functions are sufficiently similar to warrantincluding the plant-protection employees and firemen in the same unit.The War Department has recently issued a directive order making,plant-protection employees at plants producing war materials civilianauxiliaries to the military police.The -directive order`, however, spe-cifically preserves the essential employment relationship.The em-ployer's right to discharge for cause remains, and hiring, compensationfor services performed, and general working conditions remain mattersto be adjusted between employer and employees.The duties of the Company's, plant-protection employees at theplant here involved are similar to those of the plant-protection em-ployees at the Company's Dearborn plant.5 In that case we found,as we have frequently found in other like' cases, that plant guardshired and paid by the employer are employees within themeaningof the Act and may designate a representative for,purposes of col-lective bargaining, even though they are auxiliaries to the militarypolice.For, reasons indicated in prior cases,'; we reject the contention ofthe Company that plant-protection employees are too closely identi-fied with management to be deemed employees within the meaning ofthe Act.We find that all plant-protection employees and firemen, employedby the Company at its Willow Run Bomber Plant, excluding thesuperintendent, foremen, assistant. foremen, and all hourly rated em-ployees (other than firemen), constitute a unit appropriate for theaSeeMatter of FordMotorCompanyandUnited Protective Workers, Local 1, 45N. L.R. B 70.SeeMatter of Chrysler Corporation, Highland Park PlantandLocal 114, United Auto-mobile,Aircraft and Agricultural ImplementWorkersofAmerica, affiliatedwith the'C. I.0 , 44 N. L. R. B. 881;Matter of Ford Motor CompanyandUnited Protective Work-ers, Local 1,45 N. L R B. 70; andMatter of Frigidaire Division, General Motors Corpo-rationandUnited Electrical,Radio it Machine Workers of America (CIO),39 N. L. R. B.1108, and cases cited therein._ FORD MOfPOR -COMPANY417purposes of collectivebargaining within the meaning ofSection 9(b) of the Act.V. T8E DETERMINATION OF REPRESENTATIVESWe shall direct that the question concerning representation whichhas arisen be resolved by an election by secret ballot among the em-ployees in the appropriate unit who were employed during the pay-roll period immediately preceding the date of our Direction of Elec-tion, subject to the limitations and additions set forth in the Direc-tion.Since the Protective Workers has presented no evidence insupport of its claim of representation, we shall not accord it a placeon the ballot.DIRECTION OF ELECTIONBy virtue of and pursuant to the power vested in the National LaborRelations Board by Section 9 (c) of the National Labor Relations Act,and pursuant to Article III, Section 9, of National Labor RelationsBoard Rules and Regulations-Series 2, as amended, it is herebyDIRECTED that, as part of the investigation to ascertain representa-tives for the purposes of collective bargainingwith theWillow RunBomber Plant of Ford Motor Company, Dearborn,Michigan, anelection by secret ballot shall be conducted as early as possible, but notlater,than thirty(30) days from the date of this Direction,under thedirection and supervision of the Regional Director for the SeventhRegion, acting in this matter as agent for the National Labor Rela-tions Board,and subject to Article III, Section 10, of said Rules andRegulations,among the employees in the unit found appropriate inSection IV, above, who were employed during the pay-roll periodimmediately preceding the date of this Direction,including employeeswho did not work during said pay-roll period because they were ill oron vacation or temporarily laid off, and including employees in thearmed forces of the United States who present themselves in personat the polls,but excluding any who have since quit or been dischargedfor cause,to determine whether or not they desire to be representedby United Plant Protection & Firemen's Union of America, for thepurposes of collective bargaining.MR. JOHN M. HousToN took no part in the consideration of theabove Decision and Direction of Election.0